EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as set forth in the NOA mailed 1/25/2021. Additionally, Claim 12 in its entirety has been re-written as follows for additional clarity:

	12. (Currently Amended) A method to detect thermal management system faults comprising: 
	by a controller,
		responsive to detection of an electric air conditioning (eAC) compressor off-time being greater than a first predetermined threshold, no fault detected with regard to the eAC compressor, no fault detected with regard to a chiller shutoff valve, no fault detected with regard to a refrigerant pressure, detection of a high voltage battery charge operation being off, and a detected ambient temperature being greater than a second predetermined threshold, outputting a command to calculate a pressure delta of the eAC compressor after key on and the eAC compressor is active and to calculate a power output of the eAC compressor; 
		responsive to the calculated pressure delta being below a pressure delta threshold and the calculated power output being above a power threshold, outputting a first pressure sensor fault error; and


Allowable Subject Matter
Claims 1-3, 5-7, 9-12, and 14-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763